Citation Nr: 1034109	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-11 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to February 
1971.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for service connection 
for PTSD.  The Veteran timely disagreed in June 2003.  After the 
RO issued a statement of the case in February 2004, the Veteran's 
timely substantive appeal was received in April 2004.

The Veteran requested a videoconference Board hearing.  The 
requested hearing was conducted in February 2007 by the 
undersigned Acting Veterans Law Judge.  The transcript of the 
hearing is of record and has been reviewed.

The Board notes that the above issue was remanded by the Board in 
June 2007 for further evidentiary development.  A remand by the 
Board confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  This development having been achieved, in pertinent 
part, the issue is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence establishes that the Veteran 
has been diagnosed with PTSD by a VA psychiatrist and that such 
diagnosis is due to a stressor that is based on "fear of hostile 
military or terrorist activity."




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2009); Stressor Determinations for Post Traumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
PTSD is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.

Analysis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred or aggravated in service.  38 C.F.R. § 
3.303(a) (2009).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been 'exposed to a traumatic 
event' in which 'the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others' and (2) 'the person's response [must 
have] involved intense fear, helplessness, or horror.'  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in 'combat 
with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.  Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran 
engaged in combat, his/her lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear and hostile military or 
terrorist activity" means that a "Veteran experienced, 
witnessed or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others,..., and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.  

Initially the Board notes that the Veteran has been diagnosed 
with PTSD.  In this regard the Veteran was diagnosed with PTSD in 
December 2002 by a VA clinical psychologist.  Subsequently, the 
Veteran has received both inpatient and outpatient treatment with 
regard to his PTSD.  The Veteran was hospitalized for his PTSD 
from February 2008 to April 2008.  The Discharge Summary 
associated with that period of hospitalization notes that the 
Veteran was diagnosed by a VA psychiatrist, on Axis I, with PTSD.  
It is further noted in the summary that the Veteran had combat 
stressors.  Again in July 2008, the Veteran was examined by a VA 
psychiatrist and diagnosed with PTSD.  The examiner assessed that 
the presentation by the Veteran was congruent with chronic combat 
PTSD.  Finally, the Board notes that the Veteran was again 
hospitalized with regard to his PTSD from March 2009 to April 
2009.  The Discharge Summary associated with that period of 
hospitalization reveals that the Veteran was diagnosed by a VA 
psychiatrist and VA psychologist with PTSD secondary to combat.  

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD conforming to the DSM-IV criteria.  
Additionally, the above evidence demonstrates that his current 
PTSD symptoms are linked to the incidents described by the 
Veteran in his written statements, during group therapy sessions 
in April 2008, and at his February 2007 video conference hearing.  
As such, the Board finds that there is a competent nexus opinion 
of record.  The remaining element of the Veteran's PTSD claim is 
credible supporting evidence that the claimed in-service 
stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran testified, at his February 2007 videoconference 
hearing, that his initial assignment in Vietnam was assisting in 
convoys hauling petroleum products.  He testified that the 
convoys did come under enemy fire, and that the possibility of 
enemy fire was made more stressful by the flammability of the 
products being transported, and testified that there was even 
more danger associated with the empty tankers than with the full 
ones.  The Veteran's service personnel records show that he was a 
Senior Heavy Truck Driver with the 556th Transportation Company 
from May 1968 to August 1968.  Then, he was a marine engineer 
from August 1968 to April 1969 with the 267th Transportation 
Detachment.  The record shows that the Veteran was assigned to 
the 446th Transportation Company as a Heavy Vehicle Driver from 
August 1970 to February 1971, and that unit was in Vietnam during 
those dates.

The Veteran further testified that, during his assignment as a 
marine engineer, he was assigned to a transportation boat, which 
he identified as a yellow tug (YT?) or harbor tug 1952.  The 
Veteran's representative indicated the vessel to which the 
Veteran was assigned should be identified as LT 1952, according 
to the hearing transcript.  The Veteran testified that the tug 
boats to which he was assigned came under both mortar and small 
arms fire and there was the constant threat of an ambush.  The 
Veteran testified that, during one incident, one of the crew, 
whose name was Carter, was killed, and the Veteran himself was 
wounded in the heel. Unfortunately, the service medical records 
do not corroborate this injury.  The Veteran has also reported 
that he was the victim of a sexual assault while assigned to the 
446th Transportation Company.

The events described by the Veteran, if credible, are consistent 
with a stressor based on "fear of hostile military activity" as 
defined above.  In the instant case, there is nothing in the 
record which tends to refute the Veteran's assertion that, as a 
senior heavy truck driver and a marine engineer, he was subjected 
to gunfire and mortar attacks.  Absent clear and convincing 
evidence to the contrary, the Board finds the Veteran's lay 
assertions regarding participating in an event that involved 
possible threat of death or injury of himself and of others to be 
credible.  Given that the Veteran's stressor is based on "fear 
of hostile military or terrorist activity," as defined by 38 
C.F.R. § 3.304(f)(3) (as amended), the critical element of this 
PTSD claim is whether he has been diagnosed with PTSD by a VA or 
VA contracted psychiatrist or psychologist based on the stressor.  
See 75 Fed. Reg. at 39,852.  

As noted above, the Veteran was evaluated by various VA 
psychiatrists and VA psychologists, who rendered diagnoses of 
PTSD based on the stressors outlined above.  As such, based on 
the foregoing, the Board finds that the Veteran has a current 
diagnosis of PTSD from VA psychiatrists and VA psychologists.  
Moreover, this diagnosis is the result of a stressor that is 
based on "fear of hostile military activity" as defined by the 
amended regulations.  Under these circumstances, service 
connection is warranted for PTSD.  38 C.F.R. 
§ 3.304(f) (2009); 75 Fed. Reg. 39,843; 75 Fed. Reg. 41,092.  

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
PTSD.  Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


